Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 12-17, the applicant claims a “first” width, a “second” width, and a “third” width which is unclear because these terms lack antecedent basis in the specification (the specification discusses an “ideal” width and a “true” width). The “second” width is apparently the “ideal” width based on the detection signal (AD conversion value)  from the detection sensor; the “third” width is apparently the “true” width obtained from correcting the “ideal” or “second” width based on a “difference information” (i.e. “error”)  from the second and first width; and the “first” width is apparently from two points in the vicinity of the “idea” or “second” width (points A3 and 
	Therefore, the applicant should clarify what exactly is the “first”, “second” and “third” width with respect to the specification and whether they are calculated, measured or stored previously (it is believed that the first width is stored previously, the second width is obtained from the detection sensor, and the third width is calculated from an error being added or subtracted from the second width).
	In claim 1, line 15, “a width” is unclear because a first, second and third width have been recited previously. 
	In claim 2, line 3, the applicant states that the difference information (error) is calculated in advance between the “second” width and a “measured” width which is unclear. The “measured” width is unclear because this seems to be the same as the “second” width which is obtained from the detection unit. Additionally, the difference or error between a detected/measured sheet in the stack portion cannot be calculated in advance because one does not know the sheet size which will be stacked in the stack portion. Clarification is requested. 
	In claim 3, the applicant describes a storage unit including “two detection signals” sandwiching the “detection signal” of the detection of the recording material edge (via the regulation portion) however if the detection signal is an indication or the recording material edge (width) stacked in the stack portion, how can the “two detection signals” be actual stored values of a recording material edge? It is believed that applicant’s “two detection signals” sandwiching the actual detection signal from the detected edge of the 
	Additionally, in claim 3, lines 4-5, it is unclear how the “second associated difference information” is different that the previously claimed “difference information”. On lines 6-10, applicant recites “the difference information” however two apparently different “difference information” has been claimed beforehand (the “difference information” in claim 1 and the “second associated difference information” on lines 4-5 of claim 3) which renders the claim unclear. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1- 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morikami (U.S. 9,499,366).
	Morikami teach an image forming apparatus (100, Fig.1) including a stack portion 11 where recording media (sheets) are to be stacked (col.5, lines 18-19), and regulation portion 12 which regulates the side edges of the recording media stacked in the stack portion (col.5, lines 26-29), a detection unit 7 which detects the position of the regulation portion and determines the width of the recording media (col.5, lines 47-48) and which outputs a signal D1 corresponding to the width of the sheets, and a controller 5 which controls an image forming process on the sheets (col.4, lines 23-61). The detection unit determined width of a sheets (e.g. range would change from 101-121 or 99-119).
	Regarding claim 2, the difference information (value of second and first widths) is stored  (applicant’s first difference information) and then averaged; the averaging of the difference information includes storing the differences. See col.10, lines 10-12, 28-32).


s 3-13  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claims 3-13, storing values of two detection signals sandwiching the detection signal output from the detection sensor, calculating a “second” difference information between the two detection signals and the detection signal from the detection unit, and calculating the difference information by performing a linear interpolation  in accordance with the detection signal from the detection unit and the values of the two detection signals sandwiching the detection signal from the detection unit and the “second” differences from the two signals is not anticipated or rendered obvious by the prior art of record.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Xu et al., Nonaka et al., Matsumoto, Imahara, Suzuki (JP), and Ueda (JP) all teach sheet stacking portions which determine the width of a sheet depending on the position of regulating member which are relevent to the claimed invention. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852